Title: Orders, 4–6 September 1756
From: Washington, George
To: 



Guilford.
[4, 5, 6, September 1756]Winchester, Saturday September 4, 1756.


 

Helvoetsluys.
Winchester, Sunday September 5, 1756.

The Detachment under command of Captain Spotswood to be ready to march to-morrow, as soon as Mr Rutherford has loaded the waggons.
 

Ireland.
Winchester, Monday 6th September, 1756.

John Stewart Tavern-keeper, having made complaint of very gross abuse and ill treatment received from Lieutenant Williams and Ensign McCarty—All the officers in town are to sit immediately to enquire into the complaint—Captain Mercer, President—Both parties to have notice to summon their Evidences.
